Case: 20-2099    Document: 27     Page: 1   Filed: 01/13/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   GARY B. DUNCAN,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-2099
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-2116, Judge Michael P. Allen.
                 ______________________

                Decided: January 13, 2021
                 ______________________

    GARY B. DUNCAN, Milledgeville, GA, pro se.

     RICHARD PAUL SCHROEDER, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN,
 JR., LOREN MISHA PREHEIM.
                  ______________________
Case: 20-2099    Document: 27      Page: 2    Filed: 01/13/2021




 2                                           DUNCAN   v. WILKIE



  Before PROST, Chief Judge, CLEVENGER and DYK, Circuit
                         Judges.
 PER CURIAM.
      Veteran Gary B. Duncan appeals the denial of his man-
 damus petition by the Court of Appeals for Veterans
 Claims (“Veterans Court”). Mr. Duncan had asked the Vet-
 erans Court to compel the Department of Veterans Affairs
 (“VA”) to decide his benefits-overpayment claim. In sup-
 port of mandamus, Mr. Duncan argued that the VA had
 unreasonably delayed in making its determination. The
 Veterans Court found no unreasonable delay and denied
 mandamus. During the pendency of this appeal from that
 denial, the relevant regional office (“RO”) of the VA decided
 part, but not all, of Mr. Duncan’s claim. Although the VA
 insists that this partial decision moots Mr. Duncan’s peti-
 tion, we are not convinced. For the reasons discussed be-
 low, we vacate the Veterans Court’s order denying
 mandamus and remand to the Veterans Court for reconsid-
 eration of the mandamus petition in light of the RO’s par-
 tial determination.
                               I
     This appeal is part of a now ten-year dispute over
 whether the VA overpaid Mr. Duncan’s service-connected
 disability benefits from 1988 to 2009. The VA says yes, and
 further insists that its overpayments were exclusively
 Mr. Duncan’s fault—and so it wants them back, to the tune
 of nearly twelve thousand dollars. Mr. Duncan insists that
 any overpayment was the VA’s mistake and that he
 shouldn’t have to repay two decades of disability benefits.
     Mr. Duncan served on active duty from 1976 to 1979.
 Since discharge, he has received service-connected benefits
 at a ten percent disability rating. But Mr. Duncan has also
 been incarcerated since December 8, 1987.             Under
 38 U.S.C. § 5313 and 38 C.F.R. § 3.665, while incarcerated
 he is entitled to only half benefits, the reduction of which
Case: 20-2099     Document: 27    Page: 3    Filed: 01/13/2021




 DUNCAN   v. WILKIE                                        3



 should have started on February 7, 1988, the sixty-first day
 of his incarceration. Nonetheless, the VA paid him full
 benefits for over two decades. But in 2009, the VA finally
 notified Mr. Duncan that his compensation benefits were
 reduced due to his incarceration. A few months later, the
 VA clarified that the reduction was retroactive: he now
 owed half his paid benefits back, as a debt. Since then, the
 VA has been withholding Mr. Duncan’s benefit payments
 and applying them toward his supposed balance. For his
 part, Mr. Duncan explains (and no factfinder has so far
 found to the contrary) that he had continually informed the
 VA that he was incarcerated—including by providing nu-
 merous changes of address corresponding to various pris-
 ons.
      Mr. Duncan asked for a waiver of the overpayment
 debt; his request was denied in June 2010. That August,
 he submitted a notice of disagreement in response.
 Mr. Duncan then raised an argument as to whether the
 overpayment debt was valid at all. The validity question
 was twofold: Mr. Duncan (1) contested the amount of the
 debt and (2) argued “administrative error” under 38 U.S.C.
 § 5112(b)(10) and 38 C.F.R. § 3.500(b)(2)—i.e., that the
 overpayment was solely the VA’s mistake, as he’d repeat-
 edly told the VA he was incarcerated yet they’d paid him in
 full anyway. If Mr. Duncan were correct about administra-
 tive error, he would not need a waiver: there would be no
 debt at all, as any adjustment to his benefits would be pro-
 spective only. 1
     The case went on for years, including at least one trip
 to the Veterans Court and several remands by the Board of
 Veterans’ Appeals (“Board”) along the way. Eventually, on


    1    The effective date of a reduction of award, in the
 event of “an erroneous award based solely on administra-
 tive error,” is the “date of last payment.” 38 U.S.C.
 § 5112(b)(10); 38 C.F.R. § 3.500.
Case: 20-2099    Document: 27      Page: 4    Filed: 01/13/2021




 4                                           DUNCAN   v. WILKIE



 January 9, 2019, the Board issued the remand order rele-
 vant to this appeal, directed at the RO:
     1. Adjudicate the issue of whether the overpayment
     was properly created, to include the amount of debt
     owed and the raised matter of sole administrative
     error.
     2. After the issue regarding whether the overpay-
     ment was properly created is resolved to the Vet-
     eran’s satisfaction, perfected on appeal, or finally
     denied, issue a supplemental statement of the case
     (SSOC) that addresses the waiver issue, if appro-
     priate (i.e., if creation of the overpayment debt was
     valid).
 Thus, the RO was to make two determinations about the
 debt: first validity (expressly including the administrative-
 error question), then waiver.
     Over a year later, Mr. Duncan filed with the Veterans
 Court a petition for a writ of mandamus, seeking to compel
 the VA to comply with the Board’s remand order. The Vet-
 erans Court denied Mr. Duncan’s mandamus petition.
 Duncan v. Wilkie, No. 20-2116, 2020 WL 1921545
 (Vet. App. Apr. 21, 2020). He timely appealed.
                              II
     We turn first to whether a determination the RO made
 during this appeal’s pendency mooted Mr. Duncan’s re-
 quest for mandamus and, thus, this appeal.
     In September 2020, about a month after Mr. Duncan’s
 appeal brief was docketed, the RO issued him a letter re-
 sponsive to the Board’s remand order. S.A. 8, 10, 16. That
 letter, which included a supplemental statement of the
 case (“SSOC”), informed Mr. Duncan that the VA had au-
 dited his debt (finding the accounting essentially correct
 except for a two-dollar adjustment) and maintained its de-
 termination that he was not entitled to a waiver.
Case: 20-2099     Document: 27     Page: 5    Filed: 01/13/2021




 DUNCAN   v. WILKIE                                          5



     The Secretary suggests that this determination moots
 Mr. Duncan’s mandamus petition. Mr. Duncan’s petition
 had requested that the RO comply with the Board’s remand
 order. 2 And the RO has now done so, says the Secretary:
 the SSOC explained that the VA “did not change [its] deci-
 sion” and that Mr. Duncan’s claim “remains denied.”
 S.A. 8. It included “an explanation of the evidence . . . used
 to make the decision,” evidence that included a VA memo
 “upholding [the] validity of [the] incarceration debt.”
 S.A. 12, 16. It explained the basis for denying a waiver.
 See S.A. 14. And it described what would come next: a re-
 turn to the Board on appeal. See S.A. 8.
     Mr. Duncan argues that the RO has not yet made the
 required remand determination. He points out that the
 RO’s decision makes no mention of an “administrative er-
 ror” determination at all, as the Board’s remand order ex-
 pressly required, and does not include the “appropriate
 written findings regarding the validity of the debt.” Reply
 Br. 5, 8–9. He points to evidence and arguments that he
 says the RO didn’t consider. And he voices frustration over
 whether the VA will ever address the issue—suggesting
 that next comes administrative “ping pong,” in which “the
 Board again remands the case back to the VA . . . , who
 then takes a couple . . . more years to again respond.” Re-
 ply Br. 9. In short, Mr. Duncan argues that the direct ap-
 peal pathway would perpetuate a pattern of remand and
 subsequent evasion by the VA, resulting in yet another
 mandamus petition. Reply Br. 9. Indeed, Mr. Duncan sug-
 gests that mandamus is necessary to preserve appellate ju-
 risdiction, lest the administrative-error issue never be
 decided at all and thereby evade review.




     2   Mr. Duncan himself describes his petition as ask-
 ing that “the Secretary” be required “to carry out the
 [Board’s] January 9, 2019 Order.” Appellant’s Br. 4.
Case: 20-2099    Document: 27     Page: 6    Filed: 01/13/2021




 6                                          DUNCAN   v. WILKIE



     Mr. Duncan’s frustration is understandable. The re-
 mand order instructed the RO to issue its SSOC deciding
 his waiver only after “the issue regarding whether the over-
 payment was properly created is resolved to the Veteran’s
 satisfaction, perfected on appeal, or finally denied.” And
 that preliminary question expressly required deciding the
 underlying issue of “administrative error.” Yet the RO’s
 short SSOC makes no mention of an “administrative error”
 determination, nor does the accompanying one-page debt-
 validity memorandum. See S.A. 8–16.
      What is apparent is that the RO purports to have made
 a final remand determination on Mr. Duncan’s claim. 3 The
 Secretary insists that Mr. Duncan is taking issue with the
 substance of that determination—a question better suited
 to direct appeal. See Bankers Life & Cas. Co. v. Holland,
 346 U.S. 379, 383 (1953) (“[I]t is established that the ex-
 traordinary writs [i.e., mandamus] cannot be used as sub-
 stitutes for appeals, even though hardship may result from
 delay and perhaps unnecessary trial; and whatever may be
 done without the writ may not be done with it.” (citations
 omitted)).
     Mr. Duncan argues that mandamus is warranted be-
 cause the direct appeal pathway has caused his case to lan-
 guish for ten years and prevented him from perfecting his
 appeal. According to Mr. Duncan, the SSOC has exacer-
 bated this issue rather than mooting it. See Martin v.
 O’Rourke, 891 F.3d 1338, 1343 (Fed. Cir. 2018) (“With re-
 spect to mandamus petitions alleging unreasonable de-
 lay, . . . ‘[b]ecause the statutory obligation of a Court of


     3   The Secretary appears to agree with this charac-
 terization. Further, the apparent finality of the RO’s deci-
 sion is underscored by the fact that the SSOC notified
 Mr. Duncan of his right to respond and noted that if he does
 not respond within 30 days, his appeal will be returned to
 the Board. S.A. 8.
Case: 20-2099     Document: 27      Page: 7   Filed: 01/13/2021




 DUNCAN   v. WILKIE                                          7



 Appeals to review on the merits may be defeated by an
 agency that fails to resolve disputes, a Circuit Court may
 resolve claims of unreasonable delay in order to protect its
 future jurisdiction.’” (alteration in original) (quoting Tele-
 comm. Rsch. & Action Ctr. v. FCC, 750 F.2d 70, 76
 (D.C. Cir. 1984) (“TRAC”))); FTC v. Dean Foods Co.,
 384 U.S. 597, 603 (1966) (noting that the All Writs Act “ex-
 tends to the potential jurisdiction of the appellate court
 where an appeal is not then pending but may be later per-
 fected”).
     This case is like Mote v. Wilkie, 976 F.3d 1337, 1341–42
 (Fed. Cir. 2020). In Mote, the mandamus petition accused
 the VA of unreasonable delay in resolving a claim. After
 that mandamus petition was filed, the Board remanded the
 case to the RO for more factfinding. Noting that “a case
 becomes moot when a claimant receives all [the] requested
 relief,” we held that a mere remand was not the relief the
 petitioner had requested by writ; rather, by requesting a
 “decision,” the petitioner had sought a grant or denial of
 benefits. Id. at 1341. Similarly, here Mr. Duncan specifi-
 cally requested that the RO expeditiously comply with the
 Board’s 2019 remand order, compliance that includes de-
 ciding the administrative-error issue. A partial decision
 that evades one of the issues is not what Mr. Duncan re-
 quested, and we cannot say that his petition is moot.
                              III
     Moving from mootness to the merits of mandamus, we
 hold that the RO’s determination while this appeal was
 pending, which elides the administrative-error issue, re-
 quires the Veterans Court to reconsider the unreasonable-
 delay question.
Case: 20-2099    Document: 27      Page: 8    Filed: 01/13/2021




 8                                           DUNCAN   v. WILKIE



     Mr. Duncan’s mandamus petition alleged unreasona-
 ble delay. 4 Further, in evaluating whether an alleged un-
 reasonable delay is “so egregious as to justify the
 extraordinary writ” of mandamus, the Veterans Court
 must apply the six-factor TRAC standard. Mote, 976 F.3d
 at 1343, 1356; TRAC, 750 F.2d at 80. Those factors provide
 that
     (1) the time agencies take to make decisions must
     be governed by a “rule of reason”; (2) where Con-
     gress has provided a timetable or other indication
     of the speed with which it expects the agency to
     proceed in the enabling statute, that statutory
     scheme may supply content for this rule of reason;
     (3) delays that might be reasonable in the sphere of
     economic regulation are less tolerable when human
     health and welfare are at stake; (4) the court
     should consider the effect of expediting delayed ac-
     tion on agency activities of a higher or competing
     priority; (5) the court should also take into account
     the nature and extent of the interests prejudiced by
     delay; and (6) the court need not find “any impro-
     priety lurking behind agency lassitude” in order to
     hold that agency action is unreasonably delayed.
 Martin, 891 F.3d at 1344–45.
     Although it is apparent to us that the Veterans Court
 applied TRAC here, it might be that one or more of these
 factors comes out differently when considering the RO’s ap-
 parent sidestep of the merits, especially given the lengthy



     4   Consistent with Martin, because the Veterans
 Court found no unreasonable delay under TRAC, it need
 not have separately analyzed the due process argument
 premised on that delay. 891 F.3d at 1348–49. Overall, we
 see no independent constitutional claim appropriate for re-
 view here.
Case: 20-2099     Document: 27     Page: 9   Filed: 01/13/2021




 DUNCAN   v. WILKIE                                        9



 history of this case. Indeed, to the extent that the RO’s
 remand determination shows that the RO has evaded an-
 swering the administrative-error question (and does not in-
 tend to answer it, having called its remand decision final),
 it undermines the soundness of the Veterans Court’s un-
 reasonable-delay evaluation. See Reply Br. 9 (arguing that
 the SSOC is “more evidence and a clear demonstration” of
 the unreasonable delay).
     The Veterans Court did not have the benefit of account-
 ing for the RO’s remand determination when it first ruled.
 Accordingly, under the circumstances of this particular
 case, we vacate the Veterans Court’s decision and remand
 for reconsideration of the mandamus petition in light of
 that development. See Cox v. West, 149 F.3d 1360, 1365–66
 (Fed. Cir. 1998) (remanding to Veterans Court for recon-
 sideration of mandamus petition in light of changed cir-
 cumstances since denial).
                             IV
     We have considered the parties’ other arguments but
 find them unpersuasive. 5 For the reasons above, we vacate
 and remand to the Veterans Court to reconsider Mr. Dun-
 can’s mandamus petition in light of the RO’s intervening
 remand determination.
                VACATED AND REMANDED
                           COSTS
    Costs to appellant.



    5    Mr. Duncan had requested that the government
 file a supplemental appendix containing specific docu-
 ments from the record. See Order (Nov. 18, 2020), ECF
 No. 18; Letter (Dec. 15, 2020), ECF No. 25. We have re-
 ceived and considered the supplemental appendix, which
 the government filed on December 2, 2020.